Citation Nr: 0935107	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for the service-connected 
residuals of fracture of the cervical spine with 
osteoarthritis, rated as 10 percent prior to December 7, 
2006, and 20 percent since December 7, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1953 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the pendency of the appeal, an October 2008 RO rating 
decision granted the Veteran an increased rating of 20 
percent for the service-connected residuals of fracture of 
the cervical spine with osteoarthritis, effective December 7, 
2006. 

As a rating higher than 20 percent for the service-connected 
residuals of fracture of the cervical spine with 
osteoarthritis is available, and as a claimant is presumed to 
be seeking maximum available benefit for a given disability, 
the claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran testified at the RO before the undersigned 
Veterans Law Judge in July 2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

At the Veteran's Board hearing he testified that his service-
connected residuals of fracture of the cervical spine with 
osteoarthritis increased in severity since his September 2008 
VA examination.  He indicated that he had increased pain, 
trouble moving his neck and sleeping, and that there were a 
number of days in the year that he had to stay in bed.  When 
a Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, the Board finds that the Veteran should be 
scheduled for a VA examination to determine the current 
severity of his service-connected residuals of fracture of 
the cervical spine with osteoarthritis.

The Veteran is hereby advised that his failure to report to 
the scheduled examination(s) may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should make 
sure they have all relevant VA treatment records. 

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The Veteran should be informed that he 
may submit evidence to support his 
claims.  The RO also should obtain all 
relevant and pertinent treatment records 
from the VA.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. 
Nicholson, cited to above.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
residuals of fracture of the cervical 
spine with osteoarthritis.  The claims 
file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The VA examiner should detail the 
Veteran's current severity of his 
service-connected residuals of fracture 
of the cervical spine with 
osteoarthritis, to include any 
hospitalizations and bed rest. 

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



